DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed March 10, 2021, claims 9-18 and 20 are pending in the application.  The applicant has cancelled claims 1-8 and 19.  The applicant has amended claim 17.

Allowable Subject Matter
3.	Claims 9 and 17 and claims 10-16, 18, and 20, which depend from one of claims 9 and 17, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a system, as recited by the claims, comprising an indicator device in communication with processing circuitry coupled with a refuse container, wherein the indicator device is movable relative to the refuse container between a first position and a second position, and wherein the processing circuitry stores information regarding the contents of the refuse container in a memory in response to movement of the indicator device from the first position to the second position.
The prior art does not disclose, teach, or suggest a system, as recited by the claims, comprising an indicator assembly coupled with a refuse container, wherein the indicator assembly comprises a transponder and an indicator device, and wherein interrogator electronics interrogate the transponder when the indicator device is in a first position and do not interrogate the transponder when the indicator device is in a second position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689